DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Specification
The disclosure is objected to because of the following informalities: 
Page 7, line 16 “video” is misspelled “vide”
Page 7, line 18 “video” is misspelled “vide”
Page 21, line 10 spell out acronyms “SVM” and “LOOCV” upon first use as such “Support Vector Machines (SVM) and Leave-One-Out Cross Validation (LOOCV)”
Page 22, lines 9-10 reference light gray and dark gray circles, which are circles and squares in the drawing.
Page 23, lines 3-4 reference light “bray” and dark gray circles, which are circles and squares in the drawing.
Page 24, lines 1-2 reference light gray and dark gray circles, which are circles and squares in the drawing.
Page 27, line 19 “recorded” is misspelled “recoded”
Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities: “and different from each other” is vague as to whether the “each other” is referring to the “first content” and “second content” being different or if the content of the video is different internal to the video. 
Claim 10 is objected to because of the following informalities: “a target person” in line should read “the target person”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1 and 18 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The measure of difference between the first and second condition is indefinite due to the use of “substantially”.
Dependent claims 2-17 and 19-21 inherit the same deficiency.
The term “trials” in claims 1 (line 8) and 18 (line 9) is a term which renders the claim indefinite. It cannot be determined if the distance between “trials” is referencing the distance between “n trials”, “m trials” or “n and m trials”.
Dependent claims 2-17 and 19-21 inherit the same deficiency.
Claims 2, 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the parts or components of the determination device that make the determination between the targets (individuals or interest). 
Dependent claims 3-4, 6, 7, 9 and 21 inherit the same deficiency.
Claim 10 recites the limitation "the random video observation" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 11-17 inherit the same deficiency.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the parts or components of the determination device that perform the steps recited. 
Dependent claims 11-17 inherit the same deficiency.
Claims 14-16 recite the limitation "the elements" in line 2 (claim 14), line 5 (claim 15), and line 4 (claim 16), and the limitation "the sum of absolute values of differences, the average of absolute values of differences, the square sum of differences, or the square average of differences" in lines 2-4 (claim 14), lines 5-7 (claim 15), and lines 4-6 (claim 16).  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the Hilbert transform" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4 and 6-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 3-4 and 6-7 recite elements that are neither controlled by the device nor influence the device. The claims recite limitations of external stimulation. The device will continue to function as claimed in claims 1, 10-17, 19-20, without the limitations of claims 3-4 and 6-7. The device as claimed receives electrical signals from a brain’s activity on a continuous basis, performs correlation analysis of the signals, clustering the signals and calculates a differential possibility between the clusters regardless of external stimuli. Claim 10 claims that the trials are treated as one entity regardless of external stimuli.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Independent claims 1 and 18 recite a device and method that an acquirer captures brain electrical activity across multiple trials, an analyzer performs correlation analysis on the captured electrical activity, a distance calculator calculates the mathematical distance between the correlation grouping of the captured electrical activity and a determiner calculates a possibility that the brain activity from the two trials are the similar or dissimilar. The analyzer, distance calculator and determiner are directed to the abstract idea of mathematical calculations since canonical correlation analysis, calculating the distance between canonical variable time series and obtain the possibility of overlap between distributions of the trials can all be accomplished through mathematical calculations. 
This judicial exception is not integrated into a practical application. Claims 1 and 18 include the additional element of an acquirer, that acquires brain electrical activity. The use of an electrode or EEG to an input “acquirer” is well-understood, routine and conventional, see Lee (US20150045654A1), paragraph [0162]. In addition, the analyzer, distance calculator and determiner are additional elements that essentially generic computer components, such as integrated circuit components or a computer program, that are performing conventional computer functions.  Claims 2-9 and 21 do not change the nature of the determination device and recite additional steps to a process that does not change the nature or the device. The claimed device would continue to collect electrical signal from brain activity, mathematically cluster the results, calculate the difference between the clusters and a calculate the possibility from the distance between cluster that the clusters were unique. Claims 10-17 recite the limitations of the mathematical calculations performed and support the 101 rejection. Claims 19 and 20 recite a program being run on a computer and the storage of the program on a non-transitory storage medium, which can be a CD. Both of these claims are recited at a high level of generality such that it 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the acquirer in claims 1 and 18 is not a unique step to receive brain activity data. Claims 2-9 and 21 do not alter the device being claimed since the device would continue to function as claim regardless if claims 2-9 and 21 occurred. Claims 10-17 are a recitation of the mathematical calculations. Claims 19 and 20 are genetic computer components are do add significantly more to the exception. The claims are not patent eligible. 
Dependent claims 2-17 and 19-21 inherit the same deficiency.
Claim 19 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer program, or software per se, without any structural limitations. 
Dependent claim 20 inherits the same deficiency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 9, 18 and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Similowski (US20150119745A1).
Regarding claim 1, Similowski teaches a determination device (claim 10 “a monitoring device”), comprising an acquirer that acquires (n+m) response matrices by measuring brain electrical activity of a target person in n trials under a first condition and m trials under a second condition (Paragraph [0017] "performing measurements, in M time segments, of an electro-encephalographic signal of the patient" Paragraph [0034] "The invention also relates to a device for monitoring a patient to detect a physiological state deviating from a reference state of the patient,"); an analyzer that performs canonical correlation analysis on response matrices included in the acquired (n+m) response matrices to obtain first canonical variable time series for the response matrices (Paragraph [0018] "filtering and centering each measurement matrix Xm in the Q frequency bands to obtain MxQ filtered measurement matrices Xm,q and determining MxQ standardized matrices of spatial covariance Cm,q by the formula Cm,q =(Xm,q Xm,qT)/trace(Xm,q Xm,qT);”); a distance calculator that calculates a distance between the trials for the response matrices from the obtained first canonical variable time series (Paragraph [0019] "for each time segment m, determining distances dm,q between each standardized matrix of spatial covariance Cm,q and the reference pole PRq"); and a determiner that obtains a possibility that then trials and the m trials are classified into two different clusters from the calculated distance and determines whether the first m from the reference physiological state as a function of the distances dm,q; comparing each of the deviations em from the reference physiological state to a determined threshold S.").
Regarding claim 2, Similowski teaches wherein in the n trials, a first subject is the target person and observes a predetermined content, in the m trials, a second subject is the target person and observes the predetermined content, and whether the first subject and the second subject are different individuals or the same individual is determined based on the obtained possibility (Paragraph [0034] "The invention also relates to a device for monitoring a patient to detect a physiological state deviating from a reference state of the patient," Paragraph [0052] "To operate, the monitoring device 6 must have first characterized a reference physiological state of the patient, for example a state of comfort in which the patient feels no breathing discomfort.").
Regarding claim 5, Similowski teaches a first content is provided to the target person under the first condition (Paragraph [0006] "It is therefore of prime importance that the aid delivered by the mechanical ventilation is perfectly matched to the needs of the patient. The latter must be in harmony with the ventilator which delivers the mechanical ventilation."), a second content is provided to the target person under the second condition (Paragraph [0007] "The issue is to detect the situations during which the patient and ventilator are no longer in harmony. This is referred to as discord."), and whether there is a difference in interest of the target person between the first content and the second content is determined based on the obtained possibility (Paragraph [0015] "One aim of the invention is to propose a method for characterizing the physiological state of a patient from the analysis of his or her cerebral activity and a device applying said method, in order to detect specific states of such or such a situation of the patient, and in particular a situation of discord with the medical assistance device to which the patient is connected").
Regarding claim 9, Similowski teaches the determiner obtains a first degree of interest of the target person under the first condition from a distribution of a first cluster into which the n trials are classified (Paragraph [0022] "The reference poles PRq can be determined in a number of ways. According to a first implementation, the reference poles PRq are made up of prototypes or reference matrices PRq,r") and obtains a second degree of interest of the target person under the second condition from a distribution of a second cluster into which the m trials are classified (Paragraph [0019] "for each time segment m, determining distances dm,q between each standardized matrix of spatial covariance Cm,q and the reference pole PRq,").
Regarding claim 18, Similowski teaches a determination method (Claim 1 "A method for detecting a physiological state of a patient deviating from a reference physiological state,"), wherein a determination device acquires (n+m) response matrices by measuring brain electrical activity of a target person in n trials under a first condition and m trials under a second condition (Paragraph [0052] "To operate, the monitoring device must have first characterized a reference physiological state of the patient, for example a state of comfort in which the patient feels no breathing discomfort." Paragraph [0048] "The aim of the present invention is to exploit these assumptions to recognize a change of the cerebral activity linked to an unusual situation, for example a situation of "modified" breathing (inhalatory stress, as can be simulated in the laboratory, or encountered in pathology or under mechanical breathing assistance), compared to a reference activity or physiological state."); performs canonical correlation analysis on response matrices included in the acquired (n+m) response matrices to obtain first canonical variable time series for the response matrices; calculates a distance between the trials for the response matrices from the obtained first canonical variable time series (Paragraph [0017-0020] "performing measurements, in M time segments, of an electro-encephalographic signal of the patient along n pathways and at p instants to generate M measurement matrices Xm containing nxp samples, for mϵ[1... M]; filtering and centering each measurement matrix Xm in the Q frequency bands m,q and determining MxQ standardized matrices of spatial covariance Cm,q by the formula Cm,q =(Xm,qXm,qT)/trace(Xm,qXm,qT); for each time segment m, determining distances dm,q between each standardized matrix of spatial covariance Cm,q and the reference pole PRq, and determining a deviation em from the reference physiological state as a function of the distances dm,q;"); and obtains a possibility that the n trials and the m trials are classified into two different clusters from the calculated distance and determines whether the first condition and the second condition are substantially different based on the possibility (Paragraph [0020] “comparing each of the deviations em from the reference physiological state to a determined threshold S.”).
Regarding claim 19, Similowski teaches a program causing a computer to function as parts possessed by the determination device (Paragraph [0049] "a computer comprising a central unit executing a monitoring program, which receives the electro-encephalographic measurements, processes them, and generates in response setpoints").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Similowski (US20150119745A1) as applied to claim 1, 2 and 5 above, and further in view of Leuthardt (US20100063368A1).
Regarding claim 3, Similowski does not disclose the predetermined content has a power spectrum of which a similarity to white noise is equal to or higher than a given threshold. Leuthardt teaches that it is known to use white noise as set forth in Paragraph [0045] to affect brain activity.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Similowski, with using white noise as taught by Leuthardt, since such a modification would provide the predictable results of a device with predetermined content that has a power spectrum similar to white noise for the purpose of impacting brain activity.
Regarding claim 6, Similowski does not disclose the first content and the second content have a power spectrum of which a similarity to white noise is equal to or higher than a given threshold. Leuthardt teaches that it is known to use white noise as set forth in Paragraph [0045] to affect brain activity.  It would have been obvious before the effective filing date of the claimed invention to one .
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Similowski (US20150119745A1) and Leuthardt (US20100063368A1) as applied to claim 3 and 6 above, and further in view of Miyazaki (US20100063368A1). 
Regarding claim 4, Similowski and Leuthardt do not disclose the predetermined content is a random video, a video or recoded sound of nature, recorded sound of a living body or musical performance of an acoustic musical instrument, or a content using these. Miyazaki teaches that it is known to measure brain activity of subjects during presentation of sensory stimuli (actual videos) as set forth in Paragraph [0049] to provide stimulus to measure brain activity.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Similowski and Leuthardt, with as taught by Miyazaki, since such a modification would provide the predictable results of predetermined contract being content using random video in order to stimulate brain activity for measurement.
Regarding claim 7, Similowski and Leuthardt do not disclose the first content and the second content are a random video, a video or recoded sound of nature, recorded sound of a living body or musical performance of an acoustic musical instrument, or contents using these and different from each other. Miyazaki teaches that it is known to present video consisting of two types of video, one that presents one level of stimuli and the second presenting a different level of stimuli and measuring brain activity of subjects during presentation of sensory stimuli (actual videos) as set forth in Paragraph [0049] to provide varying levels of stimulus to measure the difference in brain activity.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to .
Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Similowski (US20150119745A1) as applied to claim 1 above, in view of Miyazaki (US20100063368A1) and further in view of Berg (US2009222305A1). 
Regarding claim 8, Similowski does not disclose the target person observes a predetermined random video and a first object under the first condition, the target person observes the predetermined random video and a second object under the second condition, and whether there is a difference in interest of the target person between the first object and the second object is determined based on the obtained possibility. Miyazaki teaches that it is known to present a video and measure brain activity of subjects during presentation of sensory stimuli (actual videos) as set forth in Paragraph [0049. Berg teaches that it is known to expose consumers to two types of packaging for a product (Paragraph [0013-0014]) and measuring physiological markers which include brain function (Paragraph [0034]) measured via EEG (Paragraph [0036]) to determine level of interest. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Similowski with the use of videos and objects as taught by Miyazaki and Berg since such modification would provide the predictable results of being able to measure the difference in brain activity, equated to interest, of two different objects when present to a target person. 
Regarding claim 21, Similowski discloses the determiner obtains a first degree of interest of the target person under the first condition from a distribution of a first cluster into which the n trials are classified (Paragraphs [0022-0025] “Paragraph [0022-0025] "The reference poles PRq can be determined in a number of ways. According to a first implementation, the reference poles PRq are made up of q,r determined according to the following steps: performing measurements, in M time segments, of an electro-encephalographic signal of the patient along n pathways and at p instants to generate M measurement matrices Xmref of size n×p for mϵ[1…M], while the patient is in the reference physiological state; filtering and centering each measurement matrix Xm in the Q frequency bands to obtain M×Q filtered measurement matrices Xm,qref and determining M×Q standardized matrices of spatial covariance by the formula Cm,qref =(Xm,qref[Symbol font/0xD7] Xm,qrefT)/trace(Xm,qref[Symbol font/0xD7] Xm,qrefT); determining, in each frequency band, R prototypes PRq,rrϵ[1…R] from the standardized matrices of spatial covariance Cm,qref by using the dynamic swarms algorithm." and obtains a second degree of interest of the target person under the second condition from a distribution of a second cluster into which the m trials are classified (Paragraphs [0017-0020] “performing measurements, in M time segments, of an electro-encephalographic signal of the patient along n pathways and at p instants to generate M measurement matrices Xm containing n×p samples, for mϵ[1…M]; filtering and centering each measurement matrix Xm in the Q frequency bands to obtain M×Q filtered measurement matrices Xm,q and determining M×Q standardized matrices of spatial covariance Cm,q by the formula Cm,q =(Xm,qXm,qT)/trace(Xm,qXm,qT); for each time segment m, determining distances dm,q between each standardized matrix of spatial covariance Cm,q and the reference pole PRq, and determining a deviation em from the reference physiological state as a function of the distances dm,q; comparing each of the deviations em from the reference physiological  state to a determined threshold S.").
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Similowski (US20150119745A1) as applied to claim 19 above, and further in view of Kymal (US20150095101A1).
Regarding claim 20, Similowski does not disclose a non-transitory computer-readable information recording medium storing the program. Kymal teaches that it is known to use non-transitory machine-readable storage medium storing instructions that, when executed, cause a processor to perform a method of receiving input defining one or more requirements for a product as 

Subject Matter Allowable Over Prior Art
Claims 10-17 are not rejected based upon prior art. There is no prior art alone or in combination that teaches the device that includes the combination of the recited limitations in claims 10-17. Claims 10-17 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112 and 35 U.S.C. 101 as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.D.H./Examiner, Art Unit 3791                                                                                                                                                                                                        
/THADDEUS B COX/Primary Examiner, Art Unit 3791